


110 HR 4123 IH: High-Speed Rail Authority Development

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4123
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mr. Costa introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for the creation of a National High-Speed Rail
		  Authority.
	
	
		1.Short titleThis Act may be cited as the
			 High-Speed Rail Authority Development
			 and Formation Act.
		2.FindingsCongress finds the following:
			(1)The Intermodal
			 Surface Transportation Efficiency Act of 1991 (ISTEA) (Public Law 102–240)
			 discussed high-speed rail as part of an intermodal transportation system for
			 the United States, and directed the Department of Transportation to lead
			 and coordinate Federal efforts in the research and development of high-speed
			 ground transportation technologies in order to foster implementation of
			 magnetic levitation and high-speed steel wheel on rail transportation systems
			 as alternatives to existing transportation systems..
			(2)The Department of
			 Transportation has designated eleven high-speed rail corridors in the United
			 States.
			(3)High-speed rail
			 development will be a state-of-the-art transportation system that will have
			 impact on climate change.
			(4)High-speed rail is
			 an efficient, practical, and less polluting transportation mode that can fill
			 the gap between future demand and present capacity.
			(5)High-speed rail
			 will greatly reduce carbon dioxide emissions by reducing vehicle travel and
			 make major contributes to efforts to reduce greenhouses gas emissions and
			 combat global warming.
			(6)High-speed rail
			 will drastically reduce the traffic congestion currently plaguing our Nation’s
			 busiest highway systems.
			(7)Most of the
			 high-speed rail tracks will be at ground level, only needing a minimum path 50
			 feet wide, comparable to a new two-lane road with shoulders, but providing 20
			 times the transportation capacity.
			(8)The future growth
			 of the United States will require multimodal transportation to ease travel
			 across the country.
			(9)High-speed rail can provide a viable
			 alternative to airspace capacity problems the Federal Aviation Administration
			 admits it cannot solve in the Los Angeles to Bay Area air corridor. High-speed
			 rail will have comparable and often shorter travel times when compared to air
			 travel on trips 200 to 500 miles in length, allowing it to significantly reduce
			 airspace congestion.
			(10)The only current
			 fast train lines in the country only average a speed of 82.2 miles per
			 hour.
			(11)Rail track will
			 be fully grade-separated from road traffic with bridges or underpasses.
			(12)At peak travel
			 times, trains can be expanded to accommodate more passengers than the current
			 congested highway system.
			(13)The Federal
			 Government has traditionally participated in significant infrastructure
			 improvements such as the Transcontinental Railroad, Interstate Highway System,
			 and the Tennessee Valley Authority, as well as our Nation’s port and harbor
			 systems.
			(14)The economic
			 strength and development of our Nation has been led by advances in
			 transportation projects, such as the Erie Canal, Transcontinental Railroad,
			 Interstate Highway System, and airports.
			(15)Improving the
			 linkage of major metropolitan areas across the country using rail systems can
			 bring great economic growth.
			(16)Expanding the
			 Nation’s highways and airports is costly, and constrained by environmental
			 restrictions.
			(17)High-speed rail
			 construction will yield millions of jobs throughout the country.
			(18)Advances in rail
			 technology have allowed high-speed rail systems in Europe and Japan to attain
			 speeds of up to 357 miles per hour and provide a much needed alternative for
			 trips in the 200 to 500-mile range.
			(19)The Shinkansen
			 high-speed trains in Japan carry over 300,000,000 passengers a year, and the
			 system’s 1,540 miles of track continues to expand due to demand for
			 travel.
			(20)High-speed rail
			 will save up to tens of millions of barrels of oil per year.
			3.PurposeThe purpose of this Act is to establish the
			 National High-Speed Rail Authority—
			(1)to further
			 planning, development, and construction of high-speed rail systems in the
			 United States;
			(2)to create a 21st
			 century intermodal transportation system;
			(3)to alleviate the
			 air and highway congestion plaguing our Nation; and
			(4)to develop an
			 environmentally friendly mass transportation system.
			4.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the head of the Authority appointed
			 under section 5(c)(1).
			(2)Advisory
			 committeeThe term Advisory Committee means the
			 Policy Advisory Committee established under section 7(a)(1).
			(3)AuthorityThe
			 term Authority means the National High-Speed Rail Authority
			 established by section 5(a).
			(4)High-speed
			 railThe term high-speed rail means passenger rail
			 transportation operated at an average speed of 120 miles per hour over at least
			 20 miles.
			5.National
			 High-Speed Rail Authority
			(a)EstablishmentThere
			 is established, as an agency within the Department of Transportation, the
			 National High-Speed Rail Authority.
			(b)MissionThe
			 mission of the Authority shall be to encourage and assist with planning,
			 development, and construction of high-speed rail systems in the United
			 States.
			(c)Administrator;
			 Associate Administrator
				(1)Administrator
					(A)Appointment
						(i)In
			 generalThe Authority shall be headed by an Administrator, who
			 shall be appointed by the President, by and with advice and consent of the
			 Senate.
						(ii)Basis of
			 appointmentIn appointing an individual to serve as
			 Administrator, the President—
							(I)shall
			 consider—
								(aa)the
			 professional qualifications of the individual;
								(bb)the
			 professional background of the individual; and
								(cc)the
			 length of experience of the individual in positions of management or rail
			 development; and
								(II)shall not
			 consider the political affiliation of the individual.
							(B)Term of
			 office
						(i)In
			 generalSubject to clause (ii), the term of office of an
			 Administrator shall be 6 years.
						(ii)Removal
							(I)Removal by
			 presidentThe President may remove an Administrator from the
			 Authority based on just cause, as determined by the President.
							(II)Communication
			 of causeIn removing an Administrator from the Authority, the
			 President shall communicate to Congress each reason for removal.
							(C)PaySection
			 5313 of title 5, United States Code, is amended by adding at the end of the
			 following:
						
								Administrator, National High-Speed Rail
				  Authority.
							.
					(D)Authority of
			 administrator
						(i)In
			 generalThe Administrator shall be responsible for carrying out
			 all functions, powers, and duties of the Authority relating to—
							(I)the appointment
			 and employment of all officers and employees of the Authority (other than
			 Presidential and political appointees);
							(II)the acquisition
			 and maintenance of property, services, and equipment of the Authority;
							(III)the activities
			 of the Authority;
							(IV)the promulgation
			 of regulations to carry out the functions of the Authority; and
							(V)the publishing of
			 regulations, rules, orders, circulars, bulletins, and other official
			 publications of the Authority.
							(ii)Limitation on
			 rulemaking authorityThe Administrator shall not make any
			 modifications to high-speed rail standards or related standards in effect on
			 the date of enactment of this Act that would result in no planning,
			 development, or construction of high-speed rail systems.
						(iii)Organization
			 of authority
							(I)In
			 generalSubject to subclause (II), the Administrator may
			 establish, alter, consolidate, or discontinue organizational units or
			 components within the Authority as the Administrator determines to be
			 necessary.
							(II)Limitation of
			 authorityThe Administrator shall not—
								(aa)abolish any
			 organizational unit or component established by this Act; or
								(bb)transfer any
			 function vested by this Act in any organizational unit or component.
								(E)Duties of
			 administrator
						(i)In
			 generalThe Administrator shall—
							(I)plan, direct, and
			 conduct high-speed rail development activities;
							(II)provide for the
			 widest appropriate dissemination of information concerning the activities of
			 the Authority and the results of those activities;
							(III)improve existing
			 high-speed rail technologies or develop new high-speed rail technologies, as
			 well as work with designated corridors to find the best high-speed rail
			 technology for the corridor; and
							(IV)conduct studies
			 of—
								(aa)the
			 potential benefits gained, such as reduced air traffic, highway congestion, and
			 reduced air pollution; and
								(bb)the
			 door-to-door times comparing high-speed rail to short-haul airline
			 trips.
								(ii)ObjectivesThe
			 high-speed rail development activities of United States carried out by the
			 Administrator or carried out with financial assistance from the Administrator
			 shall be conducted so as to contribute significantly to 1 or both of the
			 following objectives:
							(I)Expansion of
			 knowledge about high-speed rail technologies and the use of those
			 technologies.
							(II)The most
			 effective use of engineering resources of the United States, with close
			 cooperation among all interested agencies of the United States so as to avoid
			 duplication of effort, facilities, and equipment.
							(2)Associate
			 administrator
					(A)AppointmentThere
			 shall be in the Authority an Associate Administrator, who shall be appointed by
			 the Administrator.
					(B)Basis of
			 appointmentIn appointing an Associate Administrator, the
			 Administrator—
						(i)shall
			 consider—
							(I)the professional
			 qualifications of the individual;
							(II)the scientific or
			 professional background of the individual; and
							(III)the length of
			 experience of the individual in positions of management or research and
			 development; and
							(ii)shall not
			 consider the political affiliation of the individual.
						(C)Term of
			 office
						(i)In
			 generalSubject to clause (ii), the term of office of an
			 Associate Administrator shall be 4 years.
						(ii)Removal
							(I)Removal by
			 AdministratorThe Administrator may remove an Associate
			 Administrator from the Authority based on just cause, as determined by the
			 Administrator.
							(II)Communication
			 of causeIn removing an Associate Administrator from the
			 Authority, the Administrator shall communicate to Congress each reason for
			 removal.
							(D)PaySection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following:
						
								Associate Administrator, National High-Speed Rail
				  Authority.
							.
					(E)DutiesThe
			 Associate Administrator shall—
						(i)supervise the
			 project development and engineering activities of the Authority;
						(ii)exercise such
			 other powers and perform such duties as the Administrator may prescribe;
			 and
						(iii)act for, and
			 exercise the powers of, the Administrator during the absence or disability of
			 the Administrator.
						(d)Personnel
			 PlanNot later than 180 days after the date of enactment of this
			 Act, the Administrator shall submit to Congress a personnel plan for the
			 Authority that—
				(1)specifies the
			 initial number and qualifications of employees needed for the Authority;
				(2)describes the
			 functions and General Service classification and pay rates of the initial
			 employees; and
				(3)specifies how the
			 Administrator will adhere to or deviate from the civil service system.
				6.Administrative
			 powersThe Administrator
			 shall—
			(1)appoint and fix
			 the compensation of such officers and employees as are necessary to carry out
			 the functions of the Authority;
			(2)establish the
			 entrance grade for engineering personnel without previous service in the
			 Federal Government at a level up to 2 grades higher than the grade provided for
			 such personnel in the General Schedule (within the meaning of section 5104 of
			 title 5, United States Code) and fix the compensation of the personnel
			 accordingly, as the Administrator considers necessary to recruit specially
			 qualified rail infrastructure, environmental, and industry-related
			 expertise;
			(3)acquire,
			 construct, improve, repair, operate, and maintain such offices, such research
			 and development sites and facilities, and such other real and personal property
			 or interests in real and personal property, as the Administrator determines to
			 be necessary for the performance of the functions of the Authority;
			(4)enter into and
			 perform such contracts, leases, cooperative agreements, or other transactions
			 as are necessary in the performance of the duties of the Administrator with
			 any—
				(A)agency or
			 instrumentality of the United States;
				(B)State, Territory,
			 or possession;
				(C)political
			 subdivision of any State, Territory, or possession; or
				(D)person, firm,
			 association, corporation, or educational institution;
				(5)(A)with the consent of
			 Federal and other agencies, with or without reimbursement, use the services,
			 equipment, personnel, and facilities of those agencies; and
				(B)cooperate with other public and
			 private agencies and instrumentalities in the use of services, equipment,
			 personnel, and facilities; and
				(6)establish within
			 the Authority such offices and procedures as the Administrator considers
			 appropriate to provide for the greatest possible coordination of the activities
			 of the Authority with related scientific and other activities of other public
			 and private agencies and organizations.
			7.Organizational
			 structure
			(a)Policy Advisory
			 Committee
				(1)EstablishmentThere
			 shall be established in the Authority a Policy Advisory Committee.
				(2)Membership
					(A)CompositionThe
			 Advisory Committee shall be composed of 12 members, of whom—
						(i)4
			 members shall be representatives of the rail development and construction
			 community;
						(ii)4
			 members shall be representatives of—
							(I)industries
			 involved in the rail operation; or
							(II)the
			 transportation industry; and
							(iii)4
			 members shall be representatives equally divided between the labor and business
			 communities.
						(B)AppointmentThe
			 Speaker of the House of Representatives, the minority leader of the House of
			 Representatives, the majority leader of the Senate, and the minority leader of
			 the Senate shall each appoint 1 member described in clauses (i), (ii), and
			 (iii) of subparagraph (A).
					(3)DutiesThe
			 Advisory Committee shall—
					(A)act as a steering
			 committee for the Authority;
					(B)advise the
			 Administrator on the formulation of a long-term strategy for achieving the
			 mission of the Authority under section 5(b); and
					(C)assist the
			 Administrator in identifying high-speed rail technologies and initiatives
			 that—
						(i)have
			 the potential to decrease air traffic and highway congestion over the long
			 term; and
						(ii)should be further
			 explored by the Authority.
						(4)StaffThe
			 Advisory Committee may appoint not more than 24 employees to assist in carrying
			 out the duties of the Advisory Committee, of whom—
					(A)8 shall report to
			 the members appointed under paragraph (2)(A)(i);
					(B)8 shall report to
			 the members appointed under paragraph (2)(A)(ii); and
					(C)8 shall report to
			 the members appointed under paragraph (2)(A)(iii).
					(5)FACAThe
			 Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory
			 Committee.
				(b)Office of
			 Administration
				(1)EstablishmentThere
			 is established in the Authority an Office of Administration.
				(2)Assistant
			 associate administratorThe head of the Office of Administration
			 shall be an Assistant Associate Administrator for the Authority, to be
			 appointed by the Administrator.
				(3)Design/build/operate
			 division
					(A)EstablishmentThere
			 is established in the Office of Administration a Design/Build/Operate
			 Division.
					(B)StaffThe
			 Design/Build/Operate Division shall be composed of engineers and individuals
			 with expertise in rail design, rail construction, and rail maintenance.
					(C)DutiesThe
			 Design/Build/Operate Division shall—
						(i)study
			 the efficiencies of existing and proposed high-speed rail technologies in the
			 United States, with an emphasis on assessing—
							(I)the impacts of
			 those technologies on consumers; and
							(II)the contributions
			 of those technologies on decreasing air traffic and highway congestion the
			 United States;
							(ii)enter into
			 contracts with private or public entities for the design, construction, and
			 operation of high-speed trains and—
							(I)allow contracts to
			 be separated into individual tasks or segments; and
							(II)choose the best
			 strategy for each contract package; and
							(iii)submit to
			 Congress a report on the results of the study conducted under clause
			 (i).
						(4)Right-of-way
			 acquisition division
					(A)EstablishmentThere
			 is established in the Office of Administration a Right-Of-Way Acquisition
			 Division.
					(B)DutiesThe
			 Right-Of-Way Acquisition Division shall seek out right-of-way acquisitions for
			 construction of high-speed rail lines across the Nation and determine—
						(i)the
			 most feasible areas to construct high-speed rail lines; and
						(ii)the
			 best way to keep local communities and the public informed.
						(5)General
			 counselThere is established in the Office of Administration the
			 position of General Counsel, to be appointed by the Administrator, to serve as
			 the chief legal officer of the Authority.
				(c)Office of
			 Policy, Research, and Development
				(1)EstablishmentThere
			 is established in the Authority an Office of Policy, Research, and
			 Development.
				(2)DutiesThe
			 Office of Policy, Research, and Development shall—
					(A)sponsor, manage,
			 and direct basic and applied research projects, including projects to
			 accelerate the development of high-speed rail technologies from fundamental
			 research to implementation; and
					(B)provide technical
			 guidance to the Administrator.
					(3)Assistant
			 associate administratorThe head of the Office of Policy,
			 Research, and Development shall be an Assistant Associate Administrator for
			 Policy, Research, and Development, to be appointed by the Administrator.
				(4)AdministrationIn
			 carrying out this subsection, the Office of Policy, Research, and Development
			 shall consider the potential benefits of—
					(A)a flat
			 organizational structure comprised of project-based teams;
					(B)coordination with
			 the private sector; and
					(C)organizational
			 models used by other Federal agencies conducting advanced research.
					(d)Office of
			 Venture Capital
				(1)EstablishmentThere
			 is established in the Administration an Office of Venture Capital.
				(2)Assistant
			 Associate administratorThe head of the Office of Venture Capital
			 shall be an Assistant Associate Administrator for Venture Capital, to be
			 appointed by the Administrator.
				(3)DutiesThe
			 Office of Venture Capital shall—
					(A)accept
			 applications from State and private entities requesting financial assistance
			 for high-speed rail technology proposals;
					(B)accept
			 recommendations and input from the Associate Administrator and the Policy
			 Advisory Committee on applications submitted under subparagraph (A); and
					(C)from among the
			 applications submitted under subparagraph (A) and taking into account the
			 objectives described in section 5(c)(1)(E)(ii), award financial assistance to
			 applicants to carry out the proposals that are most likely to develop
			 high-speed rail.
					(e)CoordinationThe
			 Administrator—
				(1)shall ensure that
			 the activities of the Authority are coordinated with the activities of other
			 relevant high-speed rail authorities; and
				(2)may carry out
			 projects jointly with other agencies.
				8.Initial
			 technology solicitations
			(a)In
			 generalThe Administrator (acting through the Office of Venture
			 Capital and the Office of Policy, Research, and Development) may, based on the
			 criteria described in subsection (b), initiate the development of technologies
			 for—
				(1)steel-on-wheel
			 systems;
				(2)magnetic
			 levitation systems;
				(3)passenger
			 safety;
				(4)rolling
			 stock;
				(5)operation
			 systems;
				(6)energy efficient
			 systems;
				(7)zero emission
			 systems;
				(8)grade
			 separation;
				(9)overpass,
			 underpass, and tunnel construction; and
				(10)safe and swift
			 maintenance of trains.
				(b)CriteriaIn
			 determining which technologies to develop under subsection (a), the
			 Administrator shall consider—
				(1)the current status
			 of development of the technology;
				(2)the time and costs
			 of efforts needed to bring the technology to full implementation; and
				(3)the potential of
			 the technology to contribute to the goals of the Authority.
				(c)ReportAs
			 soon as practicable after the date of enactment of this Act, but not later than
			 1 year after the date of enactment of this Act, the Administrator shall submit
			 to Congress a report that—
				(1)assesses the
			 potential for the technologies described in subsection (a) to contribute to the
			 goals of the Authority; and
				(2)describes the
			 plans of the Authority to develop the technologies under subsection (a).
				9.Reports
			(a)Reports by
			 Administrator
				(1)Activities and
			 accomplishmentsSemiannually and at such other times as the
			 Administrator considers to be appropriate, the Administrator shall submit to
			 the President a report that describes the activities and accomplishments of the
			 Authority.
				(2)Report to
			 congressAt the time at which the Administrator submits to the
			 President or the Director of the Office of Management and Budget any report
			 relating to any budget information, legislative recommendation, comment on
			 legislation about amounts made available under this Act, or prepared testimony
			 for a congressional hearing, the Administrator shall submit a copy of the
			 information, recommendation, comment, or testimony to each appropriate
			 committee of Congress.
				(b)Reports by
			 PresidentIn January of each year, the President shall submit to
			 Congress a report that includes—
				(1)a
			 description of the activities and accomplishments of all agencies of the United
			 States in the field of high-speed rail development during the preceding
			 calendar year;
				(2)an evaluation of
			 the activities and accomplishments of the Administrator in attaining the
			 objectives of this Act; and
				(3)such
			 recommendations for additional legislation as the Administrator or the
			 President considers appropriate for the attainment of the objectives described
			 in this Act.
				10.Designated
			 high-speed rail corridors
			(a)In
			 generalThe Secretary of
			 Transportation and the Administrator shall give priority in allocating funds
			 authorized by section 26104 of title 49, United States Code, and assistance to
			 plan, develop, and construct high-speed rail systems to the following
			 High-Speed Rail Corridors:
				(1)California
			 Corridor connecting the San Francisco Bay area and Sacramento to Los Angeles
			 and San Diego.
				(2)Chicago Hub
			 Corridor Network with the following spokes:
					(A)Chicago to
			 Detroit.
					(B)Chicago to
			 Minneapolis/St. Paul, MN, via Milwaukee, WI.
					(C)Chicago to Kansas
			 City, MO, via Springfield, IL, and St. Louis, MO.
					(D)Chicago to
			 Louisville, KY, via Indianapolis, IN, and Cincinnati, OH.
					(E)Chicago to
			 Cleveland, OH, via Toledo, OH.
					(F)Cleveland, OH, to
			 Cincinnati, OH, via Columbus, OH.
					(3)Empire State
			 Corridor from New York City, NY, through Albany, NY to Buffalo, NY.
				(4)Florida High-Speed
			 Rail Corridor from Tampa through Orlando to Miami.
				(5)Gulf Coast
			 Corridor from Houston TX, through New Orleans, LA, to Mobile, AL, with a branch
			 from New Orleans, through Meridian, MS, and Birmingham, AL, to Atlanta,
			 GA.
				(6)Keystone Corridor
			 from Philadelphia, PA, through Harrisburg, PA, to Pittsburgh, PA.
				(7)Northeast Corridor
			 from Washington, DC, through New York City, NY, New Haven, CT, and Providence,
			 RI, to Boston, MA.
				(8)New England
			 Corridor from Boston, MA, to Portland and Auburn, ME, and from Boston, MA,
			 through Concord, NH, and Montpelier, VT, to Montreal, PQ.
				(9)Pacific Northwest
			 Corridor from Eugene, OR, through Portland, OR, and Seattle, WA, to Vancouver,
			 BC.
				(10)South Central
			 Corridor from San Antonio, TX, through Dallas/Fort Worth to Little Rock, AK,
			 with a branch from Dallas/Fort Worth through Oklahoma City, OK, to Tulsa,
			 OK.
				(11)Southeast Corridor
			 from Washington, DC, through Richmond, VA, Raleigh, NC, Columbia, SC, Savannah,
			 GA, and Jesup, GA, to Jacksonville, FL, with a branch from Raleigh, NC, through
			 Charlotte, NC, and Greenville, SC, to Atlanta, GA, a branch from Richmond, to
			 Hampton Roads/Norfolk, VA, and a connecting route between Atlanta, GA, to
			 Jesup, GA.
				(b)Matching funds
			 requirement
				(1)General
			 ruleExcept as provided in
			 paragraph (2), assistance under subsection (a) shall be provided only for
			 projects for which at least 50 percent of the funding is provided by
			 non-Federal sources.
				(2)ExceptionThe Secretary of Transportation and the
			 Administrator may provide assistance under subsection (a) for a project if less
			 than 50 percent of the funding is provided by non-Federal sources if the
			 Secretary or Administrator finds that the public interest is served by making
			 such an exception.
				11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$500,000,000 for
			 each of fiscal years 2007 and 2008;
			(2)$600,000,000 for
			 each of fiscal years 2009 and 2010; and
			(3)$750,000,000 for
			 each of fiscal years 2011 through 2015.
			
